Citation Nr: 1020019	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  08-03 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating of total disability based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1953 until 
October 1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above-referenced 
claim.  

In his January 2008 Appeal to the Board of Veterans' Appeals 
(VA Form 9), the Veteran requested a Board hearing at the RO.  
In March 2008, the Veteran submitted notice to the RO that he 
no longer wanted a hearing.  Therefore, the request for a 
Board hearing at the RO is deemed withdrawn and the Board 
will continue with the appeal.  See 38 C.F.R. § 20.704(d) 
(2009).


FINDING OF FACT

The evidence of record shows that the Veteran is unable to 
secure and follow substantially gainful employment as a 
result of his service-connected disabilities.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for the assignment of a TDIU due to service-
connected disabilities have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.340, 
3.341, 4.15, 4.16 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 or other law should be undertaken.  However, 
given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable result for the Veteran, or be of assistance to 
this inquiry.

In the decision below, the Board grants the claim of 
entitlement to a TDIU.  The RO will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

TDIU

The Veteran seeks a total rating on the basis of individual 
unemployability.  Having carefully considered the Veteran's 
contentions in light of the evidence of record and the 
applicable law, the Board finds that the weight of such 
evidence is in approximate balance and the claim will be 
granted on this basis.  38 U.S.C.A § 5107(b) (West 2002 & 
Supp. 2009); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Brown v. Brown, 5 Vet. App. 413, 421 (1993) (observing that 
under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail 
upon the issue).

In order to establish a TDIU, there must be an impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  38 C.F.R. § 3.340 
(2009).  In reaching such a determination, the central 
inquiry is whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.  The law provides that a 
total disability rating may be assigned where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  A total disability rating may also 
be assigned on an extraschedular basis, pursuant to the 
procedures set forth in 38 C.F.R. § 4.16(b), for veterans who 
are unemployable by reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth in 
section 4.16(a).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

Here, the Veteran is currently service-connected for the 
following disabilities:  low back condition, currently rated 
as 40 percent disabling; Meniere's Syndrome with hearing 
impairment, tinnitus, and vertigo, currently rated as 30 
percent disabling; residuals of fracture of the left 
clavicle, currently rated as 20 percent disabling; cervical 
degenerative disc disease, rated as 20 percent disabling; and 
chronic headaches associated with cervical degenerative 
disease, rated as noncompensable.  The combined rating of all 
the service-connected disabilities is 70 percent, which meets 
the combined rating requirement of 70 percent.  Therefore, he 
meets the schedular criteria for consideration of TDIU under 
38 C.F.R. § 4.16(a).

However, the evidence must still approximate a finding that 
the Veteran is unable to pursue a substantially gainful 
occupation due to the service-connected disabilities.  Thus, 
the issue is whether the evidence is near to balance (i.e., 
that supporting the claim and opposing the claim is nearly 
approximately the same) that the Veteran's service-connected 
disabilities prevent him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  
Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a TDIU, the record must reflect some 
factor, which takes this case outside the norm.  The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The record shows that the Veteran is currently 75 years old 
and that he completed one year of college.  He previously 
worked as a truck driver prior to his retirement in February 
1983.

The Veteran essentially contends that he is unable to work 
due to his service-connected disabilities.  In a January 2006 
statement, the Veteran stated that his back and shoulder pain 
made it difficult for him to do anything that requires 
exertion.  He further stated that he was unable to stand for 
long periods of time without experiencing back pain or walk 
for any length of time without painful shoulder problems.

VA treatment records reflect that the Veteran has been 
treated for his service-connected and nonservice-connected 
disabilities.  In January 2005, the Veteran reported having 
an ongoing problem with his back and stated that it had 
become painful and hard to walk.  He stated that the 
prescribed medication did not help his symptoms.  He stated 
that he had to position himself "in a certain way" to avoid 
pain while sitting.  The diagnosis was increased low back 
pain.  A March 2006 VA treatment record shows that the 
Veteran complained of chronic and severe neck, shoulder, and 
back pain with minimal alleviation using medication and heat.  

Associated with the claims file is a September 2005 private 
medical examination report showing that the Veteran 
complained of left shoulder and low back pain.  He reported 
having difficulty functioning and related his problems to his 
service-connected left shoulder and low back disabilities.  
His medical history was significant for a healed distal 
clavicle fracture with a minimal impingement anatomy, 
intraarticular damage of the shoulder joint, and degenerative 
disease and arthritis throughout the lumbar spine.  The 
physical examination revealed pain on range of motion of the 
lumbar spine, with tenderness and mild spasms.  The examiner 
noted the presence of pain on range of motion testing of the 
left shoulder, along with crepitans and mild swelling.  The 
assessment was left distal clavicle fracture healed, mild 
impingement syndrome left shoulder, a labral tear left 
shoulder, and arthritis and degenerative disc disease lumbar 
spine.  

In February 2006, the Veteran underwent a VA Compensation and 
Pension examination to assess his spinal conditions.  The VA 
examiner indicated that the claims file was reviewed.  During 
the examination, the Veteran reported that he last worked as 
a truck driver in 1983, at which time he stopped working due 
to a nonservice-connected right ankle injury; it was noted 
that he had not returned to work as directly related to the 
right ankle injury.  He stated that he experienced constant 
pain in the posterior aspects of both shoulders and his lower 
back.  He indicated that his low back pain worsened with 
prolonged standing, walking long distances, repetitive 
bending, stooping or lifting.  The Veteran demonstrated 
limitations in the range of motion and spasms in his cervical 
and lumbar spine during the clinical examination.  The X-ray 
examination revealed early multilevel cervical degenerative 
disc disease and moderate lumbar degenerative disc disease.  
The impression was cervical degenerative disc disease without 
significant radiculopathy, moderate neck pain, lumbar 
degenerative disc disease without significant radiculopathy, 
moderate mechanical low back pain, and an altered gait 
mechanics secondary to arthrodesed right ankle, nonservice-
connected.  The VA examiner commented that the Veteran's low 
back condition would give him difficulty with standing for 
protracted periods of time, walking long distances, 
repetitive bending, stooping, or lifting.  

The Veteran underwent a VA joints examination in February 
2006 to assess his service-connected left shoulder 
disability.  The examiner noted that the Veteran stopped 
working after a right ankle injury in 1983.  The Veteran 
stated that he had not returned to work since his injury.  He 
reported having increased left shoulder pain when completing 
household chores that require reaching overhead or handling 
material with the left upper extremity.  He complained of 
pain with any type of overhead reaching or material handling.  
The musculoskeletal examination of the left shoulder revealed 
a decreased range of motion  and pain on palpation.  The X-
ray examination showed a healed distal clavicular fracture of 
the left shoulder, moderate osteoarthritis of the 
acromioclavicular joint, and radiographic changes consistent 
with impingement syndrome of the left shoulder.  The clinical 
impression was status post distal clavicle fracture of the 
left shoulder with moderate osteoarthritis of the 
acromioclavicular joint, impingement syndrome and loss of 
range of motion.  The VA examiner commented that the 
Veteran's left shoulder impingement syndrome would give him 
difficulty with any type of repetitive left upper extremity 
handling and overhead reaching.    

In support of his claim, the Veteran submitted a March 2008 
letter from his private physician, S.M., M.D., regarding his 
condition.  Dr. S.M. stated that he had treated the Veteran 
for ten years and that the Veteran suffered from chronic low 
back pain and neck pain.  The physician opined that Veteran 
is not capable of gainful employment.  He stated that the 
Veteran's neck and back have multilevel degenerative disc 
disease with mild spinal stenosis and significant arthritis.  
He stated that there was possible nerve impingement in the 
neck causing diminished range of motion in the left shoulder.  
Dr. S.M. stated that the Veteran restricted to no lifting, 
bending, or reaching overhead.  He further cautioned that 
standing is based on the Veteran's pain tolerance, which at 
times only allows for a period of a few minutes.  He noted 
the Veteran to treat his condition with pain medication and 
stated that no improvement is expected in his condition.  
Ultimately, Dr. S.M. opined that the Veteran was permanently 
disabled.  

The Board also notes that in addition to his service-
connected disabilities, the record shows that the Veteran has 
numerous nonservice-connected conditions, to include:  
hypertension, hyperlipedemia with hyperglycemina, anemia, 
glaucoma, cardiac dysrhythmia, hypercholesterolemia, 
insomnia, glaucoma, chronic renal insufficiency, and 
bursitis.

Based on a review of the relevant evidence relating to the 
service-connected disabilities discussed above, and affording 
the Veteran the benefit of the doubt, the Board finds that 
the competent medical evidence of record supports that the 
Veteran is precluded from engaging in substantially gainful 
employment as a result of his service-connected disabilities.  
The Veteran indicated that he retired in 1983 due to a 
nonservice-connected right ankle injury.  Nevertheless, the 
evidence of record indicates that his service-connected 
cervical spine, lumbar spine, and left shoulder disabilities, 
to a significant extent, prevent employability in physical or 
strenuous occupations, such as his former occupation as a 
truck driver.  While there is no medical opinion of record 
stating that his service-connected disabilities, alone, 
prevent employability in sedentary occupations, the Board 
finds that when coupled with the Veteran's level of 
education, training, and previous history of employment, the 
Veteran cannot be deemed capable of anything more than 
marginal employment, and cannot be considered capable of 
maintaining substantially gainful employment due to his 
service-connected disabilities.  Moreover, there is no 
evidence of record that he has received training for any type 
of sedentary employment or that he has previously worked in 
this capacity.  Thus, it cannot be said that the Veteran is 
capable of maintaining substantially gainful employment in a 
sedentary occupation.

In this regard, the Board finds probative the March 2008 
letter from the Veteran's private physician, Dr. S.M.  The 
physician opined that the Veteran was not capable of gainful 
employment and essentially noted that the Veteran physical 
activities were restricted due to his cervical spine, low 
back, and left shoulder conditions.  Dr. S.M.'s opinion is 
considered probative with regards to this matter as it is 
definitive and supported by detailed rationale.  Accordingly, 
the opinion is found to carry significant probative weight.  
Among the factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000).  

There can be no doubt that further inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany, 9 Vet. App. at 519; 
Brown, 5 Vet. App. at 421.



ORDER

A TDIU is granted, subject to the statutes and regulations 
governing the payment of monetary awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


